DETAILED ACTION
Allowable Subject Matter
Claims 1 and 60-98 (Renumbered 1-40) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “transmitting, by a transmit point, a first OFDM-based signal using a first sub-carrier spacing over a first carrier of a plurality of aggregated carriers for carrier aggregation and a third OFDM-based signal using a third sub-carrier spacing over a second carrier of the plurality of aggregated carriers for the carrier aggregation”, “wherein the first carrier has a first carrier bandwidth associated with a first set of numerologies, the second carrier has a second carrier bandwidth associated with a second set of numerologies, and “transmitting a second OFDM-based signal using a second sub-carrier spacing over the first carrier, wherein the second sub-carrier spacing different from the first sub-carrier spacing”, among other claim limitations, are non-obvious over the prior art.  While the closest prior art of record Bhushan in view of Classon in view of Luntilla in view of Muharemovic further in view of Walker teaches all of the claim’s limitations, such a combination would not be obvious to a person of ordinary skill in the art at the time of the effective filing of the application and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416